DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
Regarding the §112(b) rejection, the Examiner agrees that a language wouldn’t be indefinite.  This is because a language (programming or spoken) refers to how one entity can communicate with another.  Bluetooth is not a language – it is a trademark that indicates the source of goods that is a communication standard that dictates structure and functionality. Using the term “Bluetooth” refers to the source of the standard, not the name of the protocol.  Furthermore, when the Bluetooth standard changes (as it often does), the claim scope would change as well, thereby rendering the claim indefinite.  The rejection is maintained.  
The Applicant may consider reciting that the circuits communicate “using radio frequency communication”.  This would indicate the “language” of where communication is carried out.  This type of language would not be indefinite.
Regarding the art rejection, Scherbacovsky states “a single loop may include [] one or more audio effects devices or pedals” (par 45).  Thus, when Scherbacovsky rearranges the order of the loops, as the Applicant acknowledges, the reference teaches that this is the rearranging the order of individual pedals.  The art rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the source of a communication protocol and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11-13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 2009/0096413) in view of Skillings (US 2018/0090115) and in further view of Scherbacovsky (US 2020/0202828).

a transmitting board base (fig 15-16, item 330) for mounting a plurality of receivers (items 340), each of said receivers having a wireless charging receiver circuit (fig 11, item L2);
a plurality of wireless charging transmitter circuits (334) integrated in said board base (see fig 15-16), each of said wireless charging transmitter circuits for powering a distinct one of said receivers by resonant inductive coupling (created by combining the inductance of the coil and capacitance of C in figure 9), 
wherein the location of each of aid wireless charging transmitter circuits is coincident with the mounting location of the respective one of said plurality of receivers (par 199-201), and
wherein each of said wireless charging transmitter circuits is operable to select the voltage and/or current delivered by the wireless charging receiver circuit in the respective one of said receivers (par 142).
Partovi discloses a wireless power system with a plurality of controllable transmitters that each provides power to a distinct receiver.  The Partovi transmitter and receiver coils are aligned, thereby making the location of the transmitter coils “coincident” with where the receivers are mounted.  Partovi discloses its transmitter coils are “integrated” into the base.  Partovi discloses the transmitter can control the voltage and/or current of each transmitter coil.  Lastly, Partovi discloses that its wireless power transmission is “by resonant inductive coupling”.  This is achieved by combining an inductor (from the coil Np) and a capacitor (C). 

Partovi discloses that the receivers are placed on the transmitter board. Thus, within the combination, the Skilling music effect pedals would be placed on the pedal board base.  The skilled artisan would recognize that wireless power transmission requires that the two halves be in close proximity.  This would be either placing the transmitter and receiver side-by-side or one on top of the other.  Partovi discloses the one on top of the other arrangement.  This configuration is further supported by the Applicant’s Admitted Prior Art (“APA”; par 3), which teaches that it is commonly known to place music effect pedals on a pedal board base.
Partovi and Skillings are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to apply the Partovi wireless power system to the music effect pedals, as taught by Skillings.  The motivation for doing so would have been the application of a known technique to a known device, ready for improvements to yield predictable results.  MPEP §2143(D).  Partovi discloses commonly known wireless power techniques.  Skillings teaches that wireless power is an acceptable format of powering its pedals. 
Skillings discloses a pedal board for processing audio signals (par 3), but does not expressly disclose the audio signals are analog or that the processing can change the sequential position of the pedals.  Scherbacovsky discloses a pedal board (fig 4; par 3, 39-49) that comprises an analog signal processor (20) that is operable to change the sequential position of each of said plurality of musical effect pedals in an analog audio signal processing chain (par 45, 49).  
As indicated above, Scherbacovsky teaches that each loop may include on pedal (par 45).  Thus, by rearranging the order of loops (par 49), Scherbacovsky meets the claimed limitation of changing the sequential position of individual pedals.  Skillings and Scherbacovsky are analogous because they are from the same field of endeavor, namely pedal boards.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Skillings pedal board to include a sequencer, as taught by Scherbacovsky.  The motivation for doing so would have been to give the user more control over their music. 
With respect to claims 11-12, Partovi (par 142) discloses at least one of said plurality of wireless charging transmitter circuits is operable to select the voltage and current provided by said wireless charging receiving circuit to be lower than the rated voltage/current for the load (Skillings teaches the receiver is a music effect pedal powered by the wireless charging receiver circuit).
Partovi teaches that the receiver communicates its voltage and current requirements to the transmitter.  This communicated information is interpreted as being 
With respect to claim 13, Skillings (par 2-3) and Scherbacovsky (par 3, 39-49) each disclose said analog audio signal processor is configured to couple to the respective analog audio signal input and analog audio signal output of each of the plurality of musical effect pedals with a plurality of conductors (see conductors between 100 and 800).  
With respect to claims 15 and 18, Partovi, Skillings and Scherbacovsky combine to disclose the system for processing an analog audio signal, as discussed above in the art rejection of claims 8 and 11-12.  The references are analogous, as discussed above.
With respect to claims 16-18, the combination discloses the recited limitations, as discussed above in the art rejections of claims 9-11, respectively. 
With respect to claim 20, Skillings discloses said analog audio signal processor is operable to be controlled remotely by one or more of a mobile device, desktop computer, or notebook computer (500; par 48, 62).
Claims 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of APA (specification, par 7) and Skillings and in further view of Scherbacovsky.
With respect to claims 9 and 16, Partovi discloses resonant inductive coupling, but does not expressly disclose using the Qi wireless power transfer standard.  APA discloses that it is known to configure a wireless charging transmitter circuit to couple to 
Partovi and APA are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Partovi to use the Qi standard, as taught by APA.  The motivation for doing so would have been to make the system more compatible.  By using an industry standard, Partovi would be programmed to follow the protocols to make it compatible with other Qi devices. 
With respect to claims 10 and 17, the combination would apply the APA teachings of using the Qi standard to the plurality of Partovi wireless charging transmitter circuits.  The only difference between claims 9/16 and 10/17 is that claim 9/16 is directed to “at least one” of the transmitter circuits using Qi and claim 10/17 recites that a “plurality” of transmitter circuits use Qi.  
In the combination, all of Partovi’s coils are interpreted as using the Qi standard, thereby meeting the limitations of each of claims 9-10 and 16-17. 
Claims 14, 19, 21 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of Skillings and in further view of Scherbacovsky and Aviv (US 2021/0152908).  Aviv’s PCT application provides priority support for the Bluetooth music effect pedals as of July 31, 2019.   The XTOMP pedals mentioned in the reference were on sale as early as 2016.
With respect to claims 14 and 19, the combination discloses pedals connected to the pedal board base to receive wireless power, but does not expressly disclose the 
The combination and Aviv are analogous because they are from the same field of endeavor, namely music effect pedals.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace the combination’s wired pedals with wireless ones, as taught by Vumbaco.  The motivation for doing so would have been to remove all wiring.  By providing wireless power, power cables are no longer required in the system.  The skilled artisan, seeing this improvement, would look to remove the audio cables as well.  
With respect to claims 21, 24-25 and 27, the combination teaches the recited limitations, as discussed above in the art rejections of claims 8/14, 11-12 and 20.  Claim 21 corresponds to claims 8 and 14.  Claims 24-25 and 27 correspond to claims 11-12 and 20, respectively.  The references are analogous, as discussed above.
With respect to claim 26, Aviv discloses the plurality of integrated wireless audio signal transceiver circuits communicate using the Bluetooth standard (par 2).
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi in view of APA, Skillings and in further view of Scherbacovsky and Aviv (US 2021/0152908).  
APA teaches the Qi standard and the references are analogous, as discussed above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADI AMRANY/Primary Examiner, Art Unit 2836